--------------------------------------------------------------------------------

Exhibit 10.1

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated as
of August 3, 2009, among SINO GREEN LAND CORPORATION, a Nevada corporation (the
“Company”), and the investors identified on the signature pages hereto (the
“Investors”).

ARTICLE 1
DEFINITIONS

1.1.

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
Person.

“Business Day” means any day except Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in the State of New York or
in Guangzhou, China are authorized or required by law or other governmental
action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
(the “Commission”) pursuant to the U.S. Securities Act of 1933, as amended (the
“Securities Act”), as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

ARTICLE 2
PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

2.1.

Purchase and Sale of Common Stock and Warrants.

(a)

Upon the following terms and conditions, the Company shall issue and sell to the
Investors, and the Investors shall purchase from the Company, shares (the
“Shares”) of common stock, par value $0.001 per share of the Company (“Common
Stock”) at a price per share of $[0.085/0.12] for an aggregate purchase price of
$1,636,000 (the “Purchase Price”).  Each Investor shall pay the portion of the
Purchase Price set forth opposite its name on Exhibit A hereto.  The Company and
the Investors are executing and delivering this Agreement in accordance with and
in reliance upon the exemption from securities registration afforded by
Regulation S promulgated pursuant to the Securities Act and/or upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the investments to be made hereunder.

--------------------------------------------------------------------------------

(b)

Upon the following terms and conditions and for no additional consideration, the
Investors shall be issued warrants in substantially the form attached hereto as
Exhibit B (the “Warrants” and collectively with this Agreement, the “Transaction
Documents”) to purchase such number of shares of Common Stock as is set forth
opposite the name of each Investor on Exhibit A attached hereto.  Any shares of
Common Stock issuable upon the exercise of the Warrants (and such shares when
issued) are herein referred to as the “Warrant Shares.”  The Stock, the Warrants
and the Warrant Shares are sometimes collectively referred to herein as the
“Securities.”

2.2.

Closing.  In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Company
agrees to issue and sell to the Investors and, in consideration of and in
express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, each Investor agrees to purchase the number of
Shares and Warrants set forth opposite such Investor’s name on Exhibit A.  The
closing under this Agreement (the “Closing”) shall take place on or about August
3, 2009 (the “Closing Date”).  The Closing shall take place at the headquarters
of the Company, provided, that all of the conditions set forth herein shall have
been fulfilled or waived in accordance herewith.

2.3.

Closing Deliveries.

(a)

At the Closing and upon receipt by the Company of the Purchase Price from the
Investors, the Company shall deliver or cause to be delivered to the Investors
(x) a certificate for the number of Shares set forth opposite the name of each
Investor on Exhibit A hereto, (y) a Warrant to purchase such number of shares of
Common Stock as is set forth opposite the name of each Investor on Exhibit A
attached hereto and (z) any other documents required to be delivered pursuant to
this Agreement.

(b)

At the Closing, the Investors shall deliver or cause to be delivered to the
Company each of the documents required to be delivered by it pursuant to this
Agreement as well as the Purchase Price in United States dollars and in
immediately available funds, by wire transfer to an account designated by the
Company.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investors as follows, as of the date hereof and as of the
Closing Date:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as currently conducted.

--------------------------------------------------------------------------------

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder.
 The execution, delivery and performance of the Transaction Documents and the
consummation by the Company of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith.  When
executed and delivered by the Company, the Transaction Documents will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(c)

Certain Fees.  The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by the
Investors pursuant to written agreements executed by the Investors which fees or
commissions shall be the sole responsibility of the Investors) made by or on
behalf of other Persons for fees payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.

3.2.

Representations and Warranties of the Investors. Each of the Investors hereby
represents and warrants to the Company as follows, as of the date hereof and as
of the Closing Date:

(a)

Organization; Authority.  If such Investor is a business entity, such Investor
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization

(b)

Authorization and Power.  Such Investor has the requisite corporate or
partnership power and authority to enter into and to perform its obligations
under the Transaction Documents and to purchase the Securities being sold to it
hereunder.  The execution, delivery and performance by such Investor of the
transactions contemplated by the Transaction Documents and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of such Investor and no further consent or
authorization of such Investor is required.  When executed and delivered by the
Investors, the Transaction Documents shall constitute the valid and legally
binding obligation of such Investor, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

(c)

Investment Intent.  Such Investor is purchasing the Securities solely for its
own account for the purpose of investment and not with a view to or for sale in
connection with distribution.  Such Investor does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with the terms and
provisions of the Transaction Documents and federal and state securities laws
applicable to such disposition.  Such Investor acknowledges that (i) it has such
knowledge and experience in financial and business matters such that Investor is
capable of evaluating the merits and risks of Investor’s investment in the
Company, (ii) it is able to bear the financial risks associated with an
investment in the Securities, (iii) it has been given full access to such
records of the Company and to the officers of the Company as it has deemed
necessary or appropriate to conduct its due diligence investigation, (iv) it has
reviewed or received copies of all reports, schedules, forms, statements and
other documents required to be filed by the Company with the Commission pursuant
to the reporting requirements of the Exchange Act, including pursuant to
Sections 13, 14 or 15(d) thereof, (v) it and has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities, (vi) except for this
Agreement and the transactions contemplated hereby, neither the Company nor its
employees have disclosed to such Investor any material non-public information
that, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company prior to the date hereof but which has not
been so disclosed, and (vii) it (and not the Company) shall be responsible for
its own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement.  Investor has the financial
capability to perform all of its obligations under this Agreement, including the
financial capability to purchase the Securities.

--------------------------------------------------------------------------------

(d)

Rule 144.  Such Investor understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Such Investor acknowledges that
such person is familiar with Rule 144, and that such Investor has been advised
that Rule 144 permits resales only under certain circumstances.  Such Investor
understands that to the extent that Rule 144 is not available, such Investor
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.

(e)

Regulation S Transaction.  Such Investor is acquiring the Securities in an
offshore transaction in accordance with Rule 903 of Regulation S promulgated
under the Securities Act and the Investor is not a "U.S. Person" as that term is
defined under Rule 902(o)(1) of Regulation S. Without limiting the foregoing,
the Investor acknowledges that no offer to the Investor to purchase the
Securities has been made to the Investor in the United States and at the times
of the offer to Investor to purchase the Securities and of the execution of this
Agreement the Investor was domiciled and resided outside of the United States.
 Neither the Investor, nor any person acting on its behalf or any behalf of any
such affiliate, has engaged or will engage in any activity undertaken for the
purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the Securities, including but
not limited to effecting any sale or short sale of the Company’s securities
through the Investor or any of its affiliates prior to the expiration of any
restricted period contained in Regulation S (any such activity being defined
herein as a “Directed Selling Effort”).  The Investor agrees that all offers and
sales of the Securities from the date hereof and through the expiration of the
any restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons or for
the account or benefit of U.S. Persons and shall otherwise be made in compliance
with the provisions of Regulation S and any other applicable provisions of the
Securities Act.  Investor and its representatives have not conducted any
Directed Selling Effort as that term is used and defined in Rule 902 of
Regulation S and will not engage in any such Directed Selling Effort within the
United States through the expiration of any restricted period set forth in Rule
903 of Regulation S. In addition, the Investor is purchasing the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act and such Investor does not have a present
arrangement to effect any distribution of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Investor does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act and pursuant to the applicable terms of the Transaction
Documents.  Such Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

--------------------------------------------------------------------------------

(f)

General Solicitation.  Such Investor acknowledges that the Securities were not
offered to such Investor by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Investor was invited by any of the foregoing means of communications.  Such
Investor, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and the representations, warranties,
agreements, acknowledgments and understandings set forth in the Transaction
Documents and has not relied on any information or representations made by third
parties.

(g)

Access to Information.  Such Investor acknowledges that it has been afforded (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

(h)

Independent Investment Decision.  Such Investor has independently evaluated the
merits of its decision to purchase Securities and such Investor confirms that it
has not relied on the advice of any other Investor’s business and/or legal
counsel in making such decision.  Such Investor confirms that none of such
Persons has made any representations or warranties to such Investor in
connection with the transactions contemplated hereby.

(i)

Not an Affiliate.  Such Investor is not an officer, director or Affiliate of the
Company.

--------------------------------------------------------------------------------

ARTICLE 4
CONDITIONS

4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities.  The obligation hereunder of the Company to close and issue and sell
the Securities to the Investors at the Closing Date is subject to the
satisfaction or waiver, at or before such Closing, of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

(a)

Accuracy of the Investors’ Representations and Warranties.  The representations
and warranties of each Investor shall be true and correct in all material
respects as of the date when made and as of the Closing Date, as though made at
that time.

(b)

Performance by the Investors.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Investor at or prior to the Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase Price.  The Investors shall have delivered to the Company
the applicable purchase price for the Shares to be purchased by each Investor.

(e)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Investors.

4.2

Conditions Precedent to the Obligation of the Investors to Close and to Purchase
the Securities.  The obligation hereunder of each Investor to purchase the
Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Closing Date, of each of
the conditions set forth below.  These conditions are for each Investor’s sole
benefit and may be waived by any Investor at any time in its sole discretion.

(a)

Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at that time.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

(d)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(e)

Shares and Warrants.  At or prior to the Closing, the Company shall have
delivered to the Investors certificates representing the Shares (in such
denominations as each Investor may request) and the Warrants (in such
denominations as each Investor may request) duly executed by the Company, in
each case, being acquired by the Investors at the Closing.

ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES

5.1.

Compliance with Securities Laws.

(a)

The Company agrees to issue certificates representing any of the Shares and the
Warrant Shares, without the legend set forth below if at such time, prior to
making any transfer of any such Shares or Warrant Shares, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request.  Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Shares or Warrant Shares under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become and
remains effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto.  In the case of any proposed transfer under this
Section 5.1, the Company will use reasonable efforts to comply with any such
applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, or (y) to take any action that would subject it to tax or to the
general service of process in any state where it is not then subject.  The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement.

--------------------------------------------------------------------------------

(b)

Certificates evidencing the Securities shall contain a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws), until such time as they are not required under
Section 5.1(a):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE BEING
OFFERED PURSUANT TO REGULATION S (“REGULATION S”) PROMULGATED UNDER THE
SECURITIES ACT.  ACCORDINGLY, THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (A) REGISTERED UNDER
THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS, (B) THE ISSUER
SHALL HAVE RECEIVED AN OPINION OF COUNEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED OR (C) SOLD OUTSIDE THE UNITED STATES IN ACCORDANCE WITH
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE LOCAL LAWS AND REGULATIONS.

ARTICLE 6
MISCELLANEOUS

6.1.

Fees and Expenses.  Unless otherwise set forth herein, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance hereof.

6.2.

Entire Agreement.  This Agreement, together with the Warrants, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents.

6.3.

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery, by telecopy or facsimile (or other electronic transmission)
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:

--------------------------------------------------------------------------------

If to the Company:

Sino Green Land Corporation
6F No. 947 Qiao Xing Road
Shi Qiao Town Pan Yu District
Guangzhou, China 511400
Attention:  Anson Yiu Ming Fong
Facsimile: +86-20-8489-0227

If to the Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding at least a majority in interest of the
outstanding aggregate principal amount of the Note.  No waiver by any party of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

6.5.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.

6.6.

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

6.8.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

--------------------------------------------------------------------------------

6.9.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.10.

Independent Nature of Investor’s Obligations and Rights.  The decision of the
Investors to purchase Securities pursuant hereto has been made by each Investor
independently.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

SINO GREEN LAND CORPORATION

 

By: ________________________________

 

Anson Yiu Ming Fong
Chairman

 

 

 

[INVESTOR SIGNATURE PAGE FOLLOWS]


 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  NAME OF INVESTOR      
By:                                                                                                           
 

Name:

 

Title:

      Investment
Amount:                                                                            
      Tax ID No.:       ADDRESS FOR NOTICE       c/o:       Street:      
City/State/Zip:       Attention:       Tel:       Fax:               DELIVERY
INSTRUCTIONS         (if different from above)       c/o:       Street:      
City/State/Zip:       Attention:       Tel:

 

--------------------------------------------------------------------------------

EXHIBIT A

LIST OF INVESTORS

 

Names and Addresses Number of Shares Dollar Amount of of Investors & Warrants
Purchased Investment

 

 







--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant




 

 

 




--------------------------------------------------------------------------------